DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  Applicant recites “the extruded liner” in line 4.  Although the limitation lacks antecedent basis the claim is still definite as it appears clear that applicant references the liner being extruded in the first recited step.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: Applicant recites “the entire exterior surface” in lines 4-5. Although this limitation lacks antecedent basis it seems clear applicant is further limiting the previously recited exterior surface with a limitation equivalent to “an entirety of the exterior surface”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation “the step of applying the unactivated liquid polyurethane grout” in lines 1-2.  There is insufficient antecedent basis for both “the steps” and “the unactivated liquid polyurethane grout”. Claim 10 depends from claim 3, not claim 8 which positively recites this step.
Claim 13 recites the limitation "the host pipe" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.  The following amendment would resolve the issue:  “the [[host]] damaged pipe”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2009/0080980 A1 to Cohen (Cohen – cited in applicant’s IDS filed 5/22/2020) in view of United States Patent Application Publication No. 2005/0028881 A1 to Smith et al. (Smith).

With regard to claim 1, Cohen discloses an expandable pipe (Cohen, abstract, title) for restoring a damaged pipe (100, fig. 3, paragraph 0037), comprising: a liner (110, fig. 3, paragraph 0037.  The liner in its unexpanded form is considered to be the liner.  The same structure when expanded and cured becomes the pipe portion of what is known as a cured in place pipe type repair) formed of a polymer-based and/or elastomer-based material (paragraph 0037), said liner including a plurality of fibers (the use of reinforcing fibers in the liner is not disclosed by Cohen), said liner including an exterior surface (shown in fig. 3), said exterior surface of said liner including a plurality of grooves (the spaces between grout hooks 406 show in fig. 4 and described in paragraph 0039 is considered to be a plurality of grooves), a grout material  disposed in said grooves of said liner (as described in paragraph 0045 a grout injection manifold permits grout to be injected into the space between the liner and the damaged pipe and between the grout hooks), and said grout material being expandable in a dimension upon exposure to moisture, ultra violet radiation, heat, and/or ultrasonics (paragraph 0060 describing a grout that expands (.10%) upon curing).
	Cohen fails to disclose the use of a plurality of fibers in the polymer based and/or elastomer based material.
	Smith discloses a cured in place pipe liner repair system (Smith, abstract, title), an analogous field of endeavor to Cohen.
(Smith, paragraph 0058) in combination with a thermoplastic film (Smith, paragraph 0054).  The reinforcing fibers provide increased longitudinal strength of the liner and repaired pipe (Smith, abstract)
	It would have been obvious to one having ordinary skill in the art at the time of filing to provide the liner of Cohen with a plurality of reinforcing fibers as taught by Smith, in order to increase the longitudinal strength of the liner an repaired pipe.

With regard to claim 2, Cohen discloses a method of manufacturing an expandable pipe for restoring a damaged pipe (Cohen, abstract, title), comprising the steps of: 
extruding a liner formed of a polymer-based and/or elastomer-based material (Cohen, paragraph 0037) and including a plurality of fibers (not disclosed), the extruded liner including an exterior surface (shown in fig. 3) with a plurality of grooves (the spaces between grout hooks 406 show in fig. 4 and described in paragraph 0039 is considered to be a plurality of grooves), and disposing a grout material in the grooves of the liner (as described in paragraph 0045 a grout injection manifold permits grout to be injected into the space between the liner and the damaged pipe and between the grout hooks), and the grout material being expandable in a dimension upon exposure to moisture, ultra violet radiation, heat, and/or ultrasonics (paragraph 0060 describing a grout that expands (.10%) upon curing).
Cohen fails to disclose a liner including a plurality of fibers.
Smith discloses a cured in place pipe liner repair system (Smith, abstract, title), an analogous field of endeavor to Cohen.
	Smith further discloses the use of reinforcing fibers (Smith, paragraph 0058) in combination with a thermoplastic film (Smith, paragraph 0054).  The reinforcing fibers provide increased longitudinal strength of the liner and repaired pipe (Smith, abstract)
.
Allowable Subject Matter
Claims 3-8, 11-12 and 14 are allowed.
Claims 9-10 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Cohen is considered to be the closest relevant prior art to Applicant’s claimed method. Cohen fails to disclose the use of a puller-sealer fixture having a U-shaped cross-section to place the liner within a damaged pipe as claimed by applicant and in combination with the other claim elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216.  The examiner can normally be reached on M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753